

Exhibit 10.1
Unofficial Summary Translation
Assets Transfer Contract


Party A: Shandong Traditional Chinese Medicine College
Party B: The Traditional Chinese Medicine College of Shandong Hongrui
Pharmaceutical Factory
Party C: Laiyang Jiangbo Pharmaceutical Co., Ltd.


NOW, THEREFORE, after friendly negotiations, Party A, B, and C reach the
following agreements on Party B’s assets transfer:


1. Party A agrees to transfer Party B’s (a subsidiary of Party A) entire
tangible assets and 22 approved drug numbers to Party C and Party C agrees to
purchase. The total tangible assets include manufactory buildings, lands, office
buildings, equipments and inventories, etc. Actual contents should be based on
Yan Hua Da Hui Ping Zi No.30 (2008) appraisal report issued by Yantai Huada
Certified Public Accountants, Ltd. on September 28, 2008. Items with variations
occurred subsequent to the date of the appraisal, August 31, 2008, will be
determined by the actual transferred amounts (except manufactory buildings,
land, office buildings and other important facilities shall not have any
variations incurred); the differences will be added or subtracted from original
amounts in the appraisal report after negotiations among three parties.


2. Party A and Party B shall assist Party C to apply to Shandong Province Food
and Drug Administration for transferring the ownership of the 22 approved drug
numbers to Party C, and Party C shall be responsible for related transactional
fees. If the ownership of the 22 approved drug numbers referenced above cannot
be transferred to Party C, Party C has the right to cancel this transfer
contract and requests Party A and Party B to refund acquisition payments and
related transactional fees made.


3. Party A and Party B shall assist Party C to transfer the ownership of the
property title certificate and land title certificate referenced above to Party
C and Party C shall be responsible for related transactional fees. If the
ownership of the property title certificate and land title certificate
referenced above cannot be transferred to Party C, Party C has the right to
cancel this transfer contract and requests Party A and Party B to refund
acquisition payments and related transactional fees made.


4. Party A and Party B shall guarantee that there has been no signed agreement
or contract with any creditors to restrict the assets transfer referenced above.
The assets referenced above have not been used as collaterals and the ownerships
of the assets to be transferred are clear.


5. Except for tangible assets and the approved 22 drug numbers referenced above,
all of Party B’s creditor’s or obligor’s rights and obligations prior to the
official handover shall be shared and divided between Party A and Party B. After
the official handover, Party B shall apply to business bureau to dissolve itself
as soon as possible.


 
 

--------------------------------------------------------------------------------

 
 
6. Arrangement of Party B's existing staffs:


a. Prior to the official handover, Party A and Party B shall organize and hold
an employees and workers meeting to pass relevant staff arrangements; the staff
arrangements should be accepted by relevant government departments.


b. Party B’s staff will be selectively employed by Party C. Party A will be
responsible for arrangements for staff not employed by Party C, Party A and
Party B will burden the related arrangement costs.


c. The work status of staff employed by Party C will be released from state
owned status, and Party A and Party B shall be responsible for the staff’s
related social insurance costs prior to the employment by Party C, and Party C
shall be responsible for the costs after the employment by Party C.


7. Assets transfer prices:


After negotiations, all three parties confirm the transfer price for all Party
B’s tangible assets and 22 approved drug numbers is 110 million RMB.


8. Assets transfer payment term:


After the provincial State-owned Assets Administration Department approves and
consents for the assets transfer and within one month of all three parties’ (
Party A, Party B and Party C) completion of assets handover, Party C shall pay
Party A an onetime payment of 20 million RMB in cash. Another 46 million RMB
(forty six million Renminbi) will be paid after the ownership of the approval
drug numbers changed to Party C. The remaining 44 million RMB will be paid by
Party C’s shares, calculated using 10 U.S. dollars per share with an exchange
rate of 6.836, totaling 643,651 shares. Shares will be issued within one year
after the signed contract date to Party A’s designated organizations or
individuals.


9. Specific handover date is scheduled to be February 5, 2009, presence of all
three parties are required at the time of the handover. The transferred contents
include but not limit to:


a. Property title certificate and land title certificate of the transferred
assets;
b. Related equipment repair and maintenance documentation;
c. Related manufacture approvals and licenses of the 22 drugs;
d. Related legal documents for all transferred assets.


At the time of handover, Party B shall provide the documents referenced above to
Party C and representatives of all three parties should sign off on the handover
documents.
 
 

--------------------------------------------------------------------------------

 


10. After this agreement takes effective, senior management of Hongrui
guarantees not to manufacture or sale similar pharmaceutical products that Party
C manufactures within three years, senior management of Hongrui shall not
contact Party B’s current customers with improper intention.


11. Matters not concluded by this agreement are to be negotiated by all three
parties and the agreed-upon written terms will carry the equal legal
enforceability as this agreement.


12. This agreement has six copies. The copies become effective after the copies
are signed and sealed by all parties and the provincial State-owned Assets
Administration Department approves and consents for the assets transfer. Each of
the three parties will hold two copies.


13. Dissensions occurred during the performance of this agreement will be
resolved by parties’ negotiations. If a resolution cannot be reached, it shall
be referred to and judged by Laiyang Municipal People’s Court.


Party A: Shandong Traditional Chinese Medicine College (Seal)
Legal Representative:
Date: January 23, 2009






Party B: The Traditional Chinese Medicine College of Shandong Hongrui
Pharmaceutical Factory (Seal)
Legal Representative:
Date: January 23, 2009






Party C: Laiyang Jiangbo Pharmaceutical Co., Ltd.(Seal)
Legal Representative:
Date: January 23, 2009
 
 
 

--------------------------------------------------------------------------------

 




 